 



EXHIBIT 10.38
THIRD AMENDMENT TO CONSTRUCTION LOAN AGREEMENT
This Third Amendment to Construction Loan Agreement is dated as of the 15th day
of November, 2007, and is by and between RED TRAIL ENERGY, LLC, a North Dakota
limited liability company (“BORROWER”), and FIRST NATIONAL BANK OF OMAHA
(“BANK”), a national banking association established at Omaha, Nebraska.
WHEREAS, the BANK, and BORROWER executed a written Construction Loan Agreement
dated as of December 16, 2005 (“AGREEMENT”).
Now, Therefore, in consideration of the AGREEMENT, and, their mutual promises
made herein, BANK and BORROWER agree as follows:

  1.   Terms which are typed herein as all capitalized words and are not defined
herein shall have same meanings as when described in the AGREEMENT.     2.  
Effective immediately, Section 6.23 of the AGREEMENT is amended to read:        
6.2.3 The BORROWER shall determine, at each fiscal year end following COMPLETION
DATE, the amount of its EXCESS CASH FLOW for said fiscal year, and at the time
of delivery of the audited financial statements required by 6.1.1 of this
AGREEMENT, pay to BANK, the lesser of (i) twenty percent (20%) of such sum, or
(ii) $4,000,000.00, to be applied to the outstanding principal amount of
VARIABLE RATE NOTE, and after VARIABLE RATE NOTE is repaid, to LONG TERM
REVOLVING NOTE to reduce the principal balance, if any, and after LONG REVOLVING
NOTE is repaid, BORROWER’s payment to BANK of EXCESS CASH FLOW shall no longer
be required. Such annual payment shall not release BORROWER from making any
payment of principal or interest otherwise required by this AGREEMENT. No
payment of EXCESS CASH FLOW shall be the cause of a payment to BANK for interest
rate breakage fees or otherwise result in any prepayment fee.     3.   BORROWER
certifies by its execution hereof that the representations and warranties set
forth in Section 5 of the AGREEMENT are true as of this date, and that no EVENT
OF DEFAULT under the AGREEMENT, and no event winch, with the giving of notice or
passage of time or both, would become such an EVENT OF DEFAULT, has occurred as
of this date.     4.   Except as amended hereby the parties ratify and confirm
as binding upon them all of the terms of the AGREEMENT.

(remainder of page left intentionally blank)

Page 1 of 2



--------------------------------------------------------------------------------



 



     IN WITNESS whereof the parties set their hands as of the date first written
above.

                              First National Bank of Omaha       Red Trail
Energy, LLC
 
                           
By:
  Chris Reiner
 
Chris Reiner       By:
Name:   /s/ Mike Appert
 
Mike Appert            
 
                           
 
  Commercial Loan Officer       Title:   Chairman            
 
                           
 
                           
 
          And                
 
                           
 
          By:   /s/ Roger Berglund            
 
                           
 
          Name:   Roger Berglund            
 
                           
 
          Title:   Treasurer            
 
                           

         
STATE OF NORTH DAKOTA
)    
 
  )ss.    
COUNTY OF STARK
  )    

On this 29 day of November, 2007, before me, the undersigned Notary Public,
personally appeared Chairman, the Mike Appert of Red Trail Energy, LLC on behalf
of said entity, and each acknowledged that he executed the foregoing Amendment
to Loan Agreement as his voluntary act and deed and that of Red Trail Energy,
LLC,

             
 
      /s/ Deell Hoff    
 
           
STATE OF NORTH DAKOTA
  )   Notary Public    
 
      )ss.   DEELL HOFF    
COUNTY OF STARK
  )   Notary Public    
 
      State of North Dakota    
 
      My Commission Expires Oct. 21, 2011    

On this 29 day of November, 2007, before me, the undersigned Notary Public,
personally appeared Roger Berglund the Treasurer of Red Trail Energy, LLC on
behalf of said entity, and each acknowledged that he executed the foregoing
Amendment to Loan Agreement as his voluntary act and deed and that of Red Trail
Energy, LLC.

         
 
  /s/ Deell Hoff    
 
       
 
  Notary Public    
 
  DEELL HOFF    
 
  Notary Public    
 
  State of North Dakota    
 
  My Commission Expires Oct. 21, 2011    

Page 2 of 2